DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   ABBEY ROAD PLAZA, LLC, ANTHONY L. GRAHAM and ROSS F.
                         PERSON,
                        Appellants,

                                     v.

                          MAIDA VALE, INC.,
                              Appellee.

                    Nos. 4D16-2882 and 4D17-826

                              [March 22, 2018]

    Consolidated appeals and cross-appeal from the Circuit Court for the
Fifteenth Judicial Circuit, Palm Beach County; Gregory M. Keyser and
Janis Keyser, Judges; L.T. Case No. 50-2012-CA-007504-XXXX-MB.

  S. Brian Bull, John M. Jorgensen and Derek M. Jorgensen of Scott,
Harris, Bryan, Barra & Jorgensen, P.A., Palm Beach Gardens, for
appellants.

    Julie H. Littky-Rubin of Clark, Fountain, La Vista, Prather, Keen &
Littky-Rubin, LLP, West Palm Beach; and Scott W. Zappolo of Zappolo &
Farwell, P.A., Palm Beach Gardens, for appellee.

PER CURIAM.

  Affirmed.

WARNER, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.